DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 3, 5 – 6 and 9 – 14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowable subject matter was disclosed in the Non-Final Office Action dated February 15, 2022.  Claims 1, 12 and 14 have been rewritten to include the allowable subject matter of claims 7 and 8.  
Further, Arguments/Remarks made in Amendments dated February 15,  2022 to claim13 are persuasive and after further consideration, independent claim 13 is allowed. 
Although Reith generally teaches a windscreen wiper of a motor vehicle with the limitations of the claims, Reith fails to teach, suggest or make obvious wherein an angular position of the parking cam on the wheel plate corresponds to a parking position of the wiper blade, at a condition when a user deactivates the windscreen wiper and 5US. Application No. 16/962,150 In response to Office Action dated February 15, 2022 both parking electrodes are in contact with the parking cam, such that the wiper motor will be configured to stop operating, with the additional limitations as required by new claim 13.
Claims  2 – 3, 5 – 6 and 9 – 11 are allowed as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723